Citation Nr: 0404990	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to April 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his video conference hearing conducted in November 
2003, the veteran argued that the most current VA audiology 
examination of record dated in June 2002 was inadequate for 
purposes of determining the present extent of his hearing 
loss.  He stated that there was an extraordinary amount of 
background noise that affected the testing and that the 
examiner had a heavy accent, which made it difficult to even 
understand what was being questioned.  As a way to compensate 
for this problem the veteran stated that he tended to try to 
anticipate what the examiner was going to ask rather than 
actually hear the questions being posed.  The veteran 
reported that his hearing loss has worsened over time, 
including since the last examination, and as such, his 
service-connected hearing loss disability warrants a 
compensable evaluation.  

The Board notes that in light of the above, the record as it 
stands currently is inadequate for the purpose of rendering 
an informed decision on the matter on appeal.  Where the 
record before the Board is incomplete to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Therefore, the Board hereby remands this matter for further 
development as directed below.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
hearing loss since his separation from 
service.  After securing the necessary 
releases, the RO should obtain these 
records and ensure that they are 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
audiology examination to determine the 
current severity of his bilateral hearing 
loss.  All indicated tests, including 
audiometric testing, must be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Complete 
rationale for any opinions expressed 
should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




